Title: To James Madison from James Robertson, 22 May 1804 (Abstract)
From: Robertson, James
To: Madison, James


22 May 1804, Antwerp. “I have the honor to send you enclosed duplicate of the Table of the Colis Fees which I addressed you by my last respects of the 9th Inst: by which I had the honor of informing you that Mr Jacob Ridgway had exhibited to me the 28th April his appointment to this Agency and that his Intention being then to enter into office, on receiving his Exequatur, I should thenceforth cease to Act in Mr. Barnet’s name.
“Mr. Ridgway having since thought proper to take Charge of the Agency without waiting for that formality I have delivered it up to him the Twelfth Instant and made an Entry thereof in the Book of Record as ⅌ Copy enclosed.
“I beg leave to observe, Sir, that Mr Ridgway having received Instructions relative to the Agency a few Weeks before his Commission, I immediatly informed Mr. Barnet of this Circumstance and received from him the enclosed Copy of his Letter to Mr. Robt. R Livingston on the occasion, and of the Minister’s reply [not found], both which I have the honor to communicate to you.”
